ORDER
PER CURIAM.
The State appeals the order of the Circuit Court of St. Louis County granting, without an- evidentiary hearing, the Rule 24.035 motion for post-conviction relief filed by the movant, Anthony Lewis. We have reviewed the parties’ briefs and the record on appeal and find no clear error. Rule 24.035(k). An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the motion court’s order granting the movant’s Rule 24.035 motion for post-conviction relief. Rule 84.16(b)(2).